Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 January 29, 2015

The Court of Appeals hereby passes the following order:

A15A0946. CHARLIE SANDERS v. THE STATE.

      Charlie Sanders was charged with public indecency in a bill of indictment
issued on September 19, 2012. Sanders was convicted on May 12, 2014. On July 18,
2014, Sanders filed a notice of appeal to the Supreme Court, in which he stated that
he was appealing the bill of indictment. The Supreme Court transferred the case to
this Court. We lack jurisdiction.
      The bill of indictment is not a directly appealable judgment. To the extent that
Sanders was seeking to appeal from his conviction, his notice of appeal was untimely.
To be timely, a notice of appeal must be filed within 30 days after entry of the
appealable order. See OCGA § 5-6-38 (a). The proper and timely filing of a notice of
appeal is an absolute requirement to confer jurisdiction on this Court. See Perlman
v. Perlman, 318 Ga. App. 731, 739 (4) (734 SE2d 560) (2012); GMC Group v.
Harsco Corp., 293 Ga. App. 707 (667 SE2d 916) (2008). Because Sanders filed his
notice of appeal 67 days after entry of the appealable order, this appeal is untimely.
Accordingly, this appeal is hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                            01/29/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.